UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7968


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANTE LAMONT JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:03-cr-00489-BEL-1)


Submitted:   January 17, 2013             Decided:   January 25, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dante Lamont Jackson, Appellant Pro Se.   John Francis Purcell,
Jr., Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dante     Lamont   Jackson       appeals   the     district    court’s

order denying his motions for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find    no    reversible    error.       Accordingly,       we    affirm     for   the

reasons stated by the district court.                United States v. Jackson,

No. 1:03-cr-00489-BEL-1 (D. Md. filed Oct. 26, 2012; entered

Oct. 31, 2012).           We dispense with oral argument because the

facts   and    legal     contentions     are     adequately      presented    in   the

materials      before    this    court   and     argument   would    not     aid   the

decisional process.

                                                                             AFFIRMED




                                           2